Citation Nr: 1803251	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-09 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Service connection for neurological impairment in the right upper extremity, claimed as secondary to service-connected myofascial strain of the cervical spine. 

2.  Service connection for neurological impairment in the left upper extremity, claimed as secondary to service-connected myofascial strain of the cervical spine. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 2001 to March 2002 and February 2003 to May 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).

Historically, the Veteran was denied service connection for bilateral upper and lower neurological impairment, to include peripheral neuropathy and radiculopathy, in the June 2012 rating decision.  The Veteran submitted a notice of disagreement in July 2012.  In response to a July 2014 statement of the case, the Veteran perfected his appeal in March 2014.

Subsequently, in an October 2015 rating decision, the Veteran was granted service connection for neurological impairment in the right and left lower extremities, as secondary to the service-connected back disability.

The Veteran was scheduled to present testimony in a videoconference hearing before a Veterans Law Judge in August 2017.  However, the Veteran failed to report to the hearing.  As the record does not contain explanation as to why the Veteran failed to report to the hearing, or a request to reschedule the hearing, the Board deems the Veteran's request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704(d).


FINDING OF FACT

The most probative medical evidence relates the Veteran's right and left cervical upper extremity myelopathy to his service-connected myofascial strain of the cervical spine. 



CONCLUSIONS OF LAW

1.  The criteria to establish service connection for right upper extremity cervical myelopathy, as secondary to service-connected myofascial strain of the cervical spine, are met.  38 U.S.C. 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2.  The criteria to establish service connection for left upper extremity cervical myelopathy, as secondary to service-connected myofascial strain of the cervical spine, are met.  38 U.S.C. 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Pertinent Laws and Regulations Governing Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (a) (2017).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303 (d). 

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the injury or disease in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310 (a) (2017).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 
Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C. § 5107 (2012).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


Analysis

The Veteran seeks service connection for neurologic impairment in the right and left upper extremities, which he asserts is related to cervical spine disability.

The record shows that the Veteran sustained a myofascial strain of the cervical spine during active service and is currently service connected for such disability, as well as for other disability in the remaining segments of the spine.

Post-service evidence shows the Veteran's complaints of numbness, pain, and a tingling sensation in the upper extremities, symptoms that the Veteran is competent to report, and the Board has no reason to doubt his credibility in that regard.  

The Veteran is currently diagnosed with right and left upper extremity cervical myelopathy.  The dispositive issue is whether the Veteran's current disability is related to his service-connected cervical spine disability, as he asserts.

The record contains two medical opinions addressing etiology.

During an October 2011 peripheral nerves examination, the Veteran complained of pain and paresthesia diffused throughout his back, with occasional numbness on the bottom of his feet, forearms, and hands.  Physical examination indicated mild paresthesia and numbness in the upper extremities.  Sensory examination showed decreased sensation for light touch in the bilateral shoulder area, hands and fingers.  Testing indicated the long thoracic nerve, upper radicular group nerves, and the middle radicular group nerves showed mild incomplete paralysis.  The examiner diagnosed cervical spine myelopathy, as relevant here.   

To the contrary, a September 2012 VA examiner who conducted a spine examination stated that there was no evidence of cervical myelopathy, or complaints or signs of radiculopathy during the examination.  

After a complete review of both opinions, the Board finds the September 2012 VA opinion inadequate to decide the claim.  In this regard, the opinion did not contain any rationale and did not address the prior medical evidence that diagnosed cervical myelopathy, and did not reconcile the opinion with the Veteran's probative statements of numbness and tingling in the upper extremities.  The September 2012 VA opinion is inadequate and it is also of little probative value.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("even if a medical opinion is inadequate to decide a claim, it does not necessarily follow that the opinion is entitled to absolutely no probative weight.")

The Board however finds the October 2011 VA opinion to be adequate and highly probative on the question of etiology.  The October 2011 VA examiner specifically diagnosed cervical myelopathy as secondary to the myofascial strain of the cervical spine.  The examiner determined that sensory changes found in the Veteran's cervical region were diffused and more consistent with cervical injury or myelopathy.  Not only did the examiner render the opinion after having examined the Veteran and reviewing his claims file, he provided a through explanation and cited to particular supportive evidence.  Moreover, the October 2011 VA examiner is identified as a staff physician in the spinal cord injury department and therefore necessarily has medical training in neurological disabilities; the September 2012 examiner is not shown to have the same training.  In summary, the Board finds the October 2011 VA opinion more probative than the September 2012 VA opinion for the reasons expressed above.   

As there is evidence of current right and left upper extremity cervical myelopathy and highly probative medical evidence of a nexus between the current disabilities and the service-connected cervical spine disability, the elements to establish service connection on a secondary basis are met, and the claims will be granted. 

ORDER

Service connection for right upper extremity cervical myelopathy is granted.

Service connection for left upper extremity cervical myelopathy is granted.



____________________________________________
S. B. MAYS
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


